NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JORGE LUIS RESENDIZ-MEJIA,                      No.    18-72561

                Petitioner,                     Agency No. A077-228-035

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                                Immigration Judge

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Jorge Luis Resendiz-Mejia, a native and citizen of Mexico, petitions for

review of an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a)

that he did not have a reasonable fear of persecution or torture in Mexico and thus

is not entitled to relief from his reinstated removal order. We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the IJ’s factual


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
findings. Andrade-Garcia v. Lynch, 828 F.3d 829, 836 (9th Cir. 2016). We review

de novo claims of due process violations in immigration proceedings. Cruz

Rendon v. Holder, 603 F.3d 1104, 1109 (9th Cir. 2010). We deny the petition for

review.

      Resendiz-Mejia does not challenge the agency’s determination that he failed

to demonstrate a reasonable possibility of persecution on account of a protected

ground. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not specifically raised and argued in a party’s opening brief are waived).

      Substantial evidence supports the IJ’s determination that Resendiz-Mejia

failed to demonstrate a reasonable possibility of torture by or with the consent or

acquiescence of the government if returned to Mexico. See Andrade-Garcia, 828

F.3d at 836-37.

      We reject as unsupported by the record Resendiz-Mejia’s contentions that

the IJ abused his discretion or violated Resendiz-Mejia’s due process rights by

“disallowing” testimony during his reasonable fear hearing. See Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                   18-72561